PER CURIAM:
Claimant is an employee of respondent agency. On July 2, 1982, she *259was working as a clerk in Store 66 on Ohio Avenue in Charleston, Kanawha County, West Virginia. The assistant manager of the store asked claimant to get a case of wine for a customer. The wine cases were stacked higher than claimant, and as she reached for the top case, it slipped, striking and breaking her glasses. A bill for $231.00 was admitted into evidence.
Claimant testified that it was part of her job duties to get cases of liquor for customers. She stated that she sometimes asked other employees for assistance, but did not on this occasion. No evidence was presented that the wine had been stacked improperly, or was in violation of respondent’s regulations. Without such evidence, no negligence on the part of respondent or its employees is established, and the Court must, therefore, deny the claim.
Claim disallowed.